IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :            No. 2423 Disciplinary Docket No. 3
                                :
                Petitioner      :            No. 9 DB 2017
                                :
           v.                   :            Attorney Registration No. 307526
                                :
FREDERICK SETH LOWENBERG,       :            (Philadelphia)
                                :
                Respondent      :


                                        ORDER


PER CURIAM


      AND NOW, this 26th day of December, 2017, upon consideration of the Report

and Recommendations of the Disciplinary Board, Frederick Seth Lowenberg is

suspended from the Bar of this Commonwealth for a period of one year and one day,

and he shall comply with all the provisions of Pa.R.D.E. 217. Respondent shall pay

costs to the Disciplinary Board pursuant to Pa.R.D.E. 208(g).